DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 September 2022 (with the RCE filed 20 September 2022) has been entered.
Claims 21-23, 25-30, 32-37, 39, and 40 are pending.
This Action is Non-Final.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12 July 2022 and 20 September 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-23, 25-30, 32-37, and 39-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Struik (CA 2478274 A1; published 19 February 2005).
As per claims 21, 28, and 35, Struik discloses a system, medium, and method comprising:
receiving, by a first device, an expected security level from each of a plurality of second devices (see paragraphs [0038], [0043], and [0047] the minimum expectation level for each group member);
 obtaining, by the first device, a first minimum security level of a message (see paragraph [0037] the minimum level SECA at which it would like to protect this message);
determining, by the first device, a second minimum security level to be used to transmit the message by the first device based on the first minimum security level and the received expected security levels from the plurality of second devices, wherein the first minimum message security level comprises a message security authentication level corresponding to the message or a message security encryption level corresponding to the message (see paragraphs [0042]-[0044] where the actual protection level is determined based on the message protection level and the minimum expected protection level for the group); and 
transmitting, by the first device, a data frame to the plurality of second devices using the second minimum security level (see paragraph [0047]).
As per claims 22, 23, 29, 30, 36, and 37, Struik discloses the second minimum security level comprises an authentication level and encryption level (see paragraph [0033]).
As per claims 25, 32, and 39, Struik discloses determining the first minimum security level based on the plurality of second devices (see paragraphs [0038] and [0042]-[0044]).
As per claims 26, 27, 33, 34, and 40, Struik discloses transmitting an initial message to the plurality of second devices using an initial security level, wherein the expected security levels are received from the plurality of second devices in response to the initial message (see Struik paragraph [0047]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 25-30, 32-37, 39, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,688,978. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘978 claims anticipate the currently pending claims.
Claims 21-23, 25-30, 32-37, 39, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,667,634. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘634 claims anticipate the currently pending claims
Claims 21-23, 25-30, 32-37, 39, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,097,559. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘559 claims anticipate the currently pending claims
Claims 21-23, 25-30, 32-37, 39, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,637,869. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘869 claims anticipate the currently pending claims

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-23, 25-30, 32-37, 39, and 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues to hold the double patenting rejections in abeyance is not persuasive as the Double Patenting rejections are proper and therefore maintained as put forth above.
Any additional remarks not specifically addressed are moot in view of the above response.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to message/communication security levels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/               Primary Examiner, Art Unit 2419